Electronically Filed
                                                                    Supreme Court
                                                                    SCWC-29576
                                                                    09-AUG-2011
                                     SCWC-29576                     12:14 PM

                 IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                  DUSTIN CROSS and SANDI ADELE SCHNEIDERMAN,

                             Respondent-Appellee,


                                         vs.


                              THERESA ILENE HARDEN,

                              Petitioner-Appellant.



               CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                     (ICA NO. 29576; CIV. NO. 08-1-0263)


             ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

                     (By: Nakayama, J., for the court1

                                                      )

                Petitioner’s application for writ of certiorari filed

on June 28, 2011, is hereby rejected.

                DATED:    Honolulu, Hawai'i, August 9, 2011.

                                        FOR THE COURT:
                                        /s/ Paula A. Nakayama
                                        Associate Justice

Gary Victor Dubin,
Long H. Vu and Frederick J.
Arensmeyer for petitioner

on the application


Robert E. Chapman and Mary

Martin for respondent on

the response




       1
           Considered by: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna,

JJ.